J-S38024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SAMIRA H. RANDOLPH-ALI                     :
                                               :
                       Appellant               :   No. 231 MDA 2020

             Appeal from the PCRA Order Entered January 21, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0003578-2016


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 12, 2020

        Samira H. Randolph-Ali appeals the denial of her Post Conviction Relief

Act (“PCRA”) petition. See 42 Pa.C.S.A. §§ 9541-9546. The court denied the

petition because Randolph-Ali was no longer serving a sentence in this case.

We affirm.

        A jury found Randolph-Ali guilty in September 2017 of Obstruction of a

Child Abuse Investigation1 and the court sentenced her to two years of

intermediate punishment, in October 2017. She appealed, and this Court

affirmed. She then filed a timely PCRA petition, contending trial counsel was

ineffective. The court appointed counsel and in January 2020, it dismissed the




____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   18 Pa.C.S.A. § 4958(b.1).
J-S38024-20



petition because Randolph-Ali was no longer serving any sentence in this case.

She timely appealed, raising two issues:

         1. Did the trial court err in its determination that [Randolph-
         Ali] was ineligible for relief under the Post-Conviction
         [R]elief Act (PCRA) because she was no longer incarcerated,
         or on probation or parole?

         2. Did the trial court err in not addressing [Randolph-Ali’s]
         ineffective assistance of counsel claims and find that
         [Randolph-Ali’s] counsel was ineffective?

Randolph-Ali’s Br. at 4 (suggested answers omitted).

      Our standard of review of the denial of a PCRA petition is “limited to

examining whether the evidence of record supports the court's determination

and whether its decision is free of legal error.” Commonwealth v. Beatty,

207 A.3d 957, 960-61 (Pa.Super. 2019). A petitioner is eligible for PCRA relief

only if, at the time the relief is to be granted, the petitioner is “serving a

sentence of imprisonment, probation or parole for the crime.” 42 Pa.C.S.A. §

9543(a)(1)(i).

      Randolph-Ali concedes that her sentence expired but maintains that she

qualifies for an exception to the “currently serving” rule that she perceives in

Commonwealth v. Delgros, 183 A.3d 352, 353 (Pa. 2018). There, a criminal

defendant was sentenced to a fine, without incarceration or probation, and he

raised an ineffectiveness claim on post-sentence motions. The Pennsylvania

Supreme Court held that because he was ineligible for PCRA relief, he could

obtain review of an ineffectiveness claim he raised in post-sentence motions,

as an exception to Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002).


                                      -2-
J-S38024-20



Randolph-Ali maintains that the policy reasons the Supreme Court gave in

Delgros for creating an exception to Grant – “the importance of effective

assistance of counsel as a constitutional right and in the interests of justice

claims of ineffectiveness should be reviewed” – require us to create an

exception to the “currently serving” rule. Randolph-Ali’s Br. at 17.

      We cannot create such an exception. The General Assembly has

instructed courts that “[w]hen the words of a statute are clear and free from

all ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.” 1 Pa.C.S.A. § 1921(b). Randolph-Ali has not contended

that the relevant provision of the PCRA is vague or ambiguous, such that if we

were to agree, we might turn to policy or other considerations to determine

the General Assembly’s intent. The Supreme Court in Delgros did not violate

this precept, because in that case, the Court modified its own rule that it

established in Grant. It was not interpreting a statute. Because we agree that

Randolph-Ali was not eligible for PCRA relief, we do not reach her

ineffectiveness arguments.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2020



                                     -3-